Citation Nr: 0027421	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in March 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran failed without good cause to report for a VA 
examination scheduled in February 2000, to evaluate his left 
knee disability. 

3.  The veteran's left knee disability is manifested by 
complaint of pain and X-ray evidence of degenerative 
arthritis without clinical demonstration of subluxation, 
instability, any limitation of extension, or functional 
impairment comparable to limitation of flexion to 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5010, 5257, 5259, 5260, 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
In light of the above attempt by the RO to develop the 
veteran's claim, it is the Board's conclusion that all 
satisfactory relevant evidence has been obtained with respect 
to this claim and that no further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by statute.  38 U.S.C.A. § 5107.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In an October 1991 rating decision, the RO granted service 
connection for post-arthrotomy, internal derangement, left 
knee with degenerative joint disease and assigned a 10 
percent rating.  The rating period for consideration in this 
appeal begins with a routine re-examination performed in May 
1993.

On VA orthopedic examination in May 1993, the veteran 
complained of left knee swelling, pain and stiffness with 
decreased range of motion, increased with activity.  Physical 
examination revealed crepitus and popping of the left knee 
with motion.  The veteran was unable to assume a squatting-
type position.  The examiner observed gross swelling of the 
left knee.  There did not appear to be any subluxation, 
lateral instability, nonunion, loose motion, or malunion of 
the knee.  Flexion of the left knee was accomplished to 90 
degrees.  Degenerative arthritis of the left knee was 
confirmed by VA X-ray examination in May 1993.  

VA treatment records dated in July 1993 show that physical 
examination revealed mild patellofemoral crepitus.  There was 
no varus or valgus instability, effusion, or joint line 
tenderness.  X-rays revealed 3 compartment degenerative joint 
disease in the left knee.  A rehabilitation consult noted 
that the veteran had no need of a knee brace and that there 
was pain in the knee, but no swelling.  Injection of Marcaine 
was recommended.  

On VA examination in September 1993, the veteran complained 
of grating, popping, pain and swelling in the left knee and 
stated that occasionally the knee would give way.  He also 
had early morning stiffness in the knee.  Objective findings 
revealed that the veteran was unsteady on his feet when he 
was walking in tandem or standing on one leg or walking on 
his heels and toes.  He could squat in the catcher's position 
with great difficulty and his joints did pop as he was doing 
active range of motion.  There was no swelling, deformity, 
subluxation or instability noted.  Range of motion of the 
left knee was 0 to 100 degrees.  It was noted that X-rays of 
the left knee taken in May 1993 showed roughening and 
irregularity of the patellofemoral joint surfaces and some 
irregularity about the tibial plateau and adjacent to the 
femoral condyle.  The diagnosis was degenerative joint 
disease of both knees, left greater than right.  The examiner 
noted that the veteran was so large that it was very 
difficult for him to do any passive range of motion on the 
veteran's extremities.  The examiner further noted that there 
was grating and popping of the joints felt on passive range 
of motion.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board notes that the veteran failed to report for VA 
examination scheduled in February 2000.  Notification of the 
examination is included in the claim file.  The Board 
stresses that the duty to assist the veteran is not a "one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
While VA attempted to examine the veteran in association with 
his claim for an increased rating, he failed to appear.  The 
absence of more current clinical data upon which to base the 
determination in this case, therefore, is not due to any lack 
of effort on VA's part.  Significantly, VA regulatory 
criteria provide that when a veteran fails to report for an 
examination that was scheduled in conjunction with a claim 
for increase, as is the case here, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  However, action shall be taken 
in accordance with 38 C.F.R. § 3.655(b) when entitlement to a 
benefit cannot be established without a current VA 
examination or reexamination.  38 C.F.R. § 3.655(a) (1999).  
Hence, the Board will afford the veteran consideration of 
entitlement to the benefit sought based on the evidence of 
record.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 5010 (1999).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion of the joint involved 
under the appropriate diagnostic code for the specific joint 
involved.  When there is some limitation of motion, but which 
would be rated noncompensable under the appropriate 
limitation-of-motion diagnostic code, a 10 percent rating may 
be assigned for each major joint affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (1999).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45 (1999).

Limitation of knee flexion to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; and flexion limited to 30 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of knee extension to 5 degrees 
warrants a noncompensable rating; extension limited to 10 
degrees warrants a 10 percent rating; and extension limited 
to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of the 
knee is 0 degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

A knee impairment manifested by recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The maximum evaluation under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage is 10 percent, and 
thus an increased evaluation is not afforded the veteran 
under such Diagnostic Code.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5259.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Based on the symptoms and clinical findings and considering 
the nature of the original disability, it is the judgment of 
the Board that the current 10 percent rating is appropriate.  
On VA examinations in May and September 1993 the left knee 
was not limited to 30 degrees or less of flexion or limited 
to 15 degrees of extension, which is required for a rating in 
excess of 10 percent based on limitation of motion.  Thus, 
the limitation of motion of the veteran's left knee does not 
meet the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  Nor does the evidence reveal 
moderate or severe recurrent subluxation or lateral 
instability of the left knee necessary for a higher rating 
under Diagnostic Code 5257.  While there is pain in the left 
knee joint, this abnormality has not been shown to be of such 
an extent as to render the disability picture more comparable 
to the criteria for a higher schedular rating under any 
applicable diagnostic code.  38 C.F.R. § 4.7 (1999).  There 
is no evidence that higher than a 10 percent evaluation or 
additional compensation for the veteran's left knee 
disability is warranted under sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
DeLuca.  The Board recognizes the veteran's complaints of 
knee pain.  However, the Board finds that these complaints 
are adequately contemplated by the current 10 percent 
evaluation.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  VAOPGCPREC 9-
98.  

In this case, the Board finds that a separate evaluation is 
not warranted for the left knee under Diagnostic Code 5257.  
The reports of May and September 1993 VA examinations, and VA 
treatment reports dated in July 1993, reflect that there was 
no subluxation or instability found in the left knee.

Finally, the Board notes that there has been no clinical 
demonstration of knee ankylosis, dislocated semilunar 
cartilage, or malunion of the tibia and fibula so as to 
warrant a higher evaluation under Diagnostic Codes 5256, 5258 
or 5262.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for left knee disability 
is denied.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

